Citation Nr: 0840842	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
disability compensation benefits on behalf of his minor 
child.




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to April 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the claimant's petition for increased 
apportionment of the veteran's benefits from $60 to $110.

In his February 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board - commonly referred to as a Travel 
Board hearing.  His hearing was scheduled for June 2007, 
but he failed to appear for it and did not explain his 
absence or request to reschedule the hearing.  Therefore, the 
Board considers his request for a Travel Board hearing 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

An apportionment is a simultaneously-contested claim.  And a 
preliminary review of the record shows that not all due 
process procedures and substantive procedures have been 
satisfied.  As such, this matter must be remanded to the RO 
via the AMC to cure a procedural defect, to provide updated 
financial information, and to have the claim readjudicated on 
the merits.

The veteran has previously established his entitlement to 
service-connected disability compensation.  And he has had a 
total disability rating based on individual unemployability 
(TDIU) effectively since December 1, 1998.



In July 2003, the claimant requested an increase in the $60 
apportionment on behalf of the veteran's child and provided 
notice to him in August 2003 (he claims that he did not 
receive this notice).  In the November 2003 decision at issue 
the RO granted an increased apportionment from $60 to $110.  
The veteran submitted a notice of disagreement (NOD) later in 
November 2003.  The RO informed the claimant that the veteran 
had disagreed with the RO's November 2003 decision.  The RO 
issued a statement of the case (SOC) in July 2004, affirming 
the apportionment increase for the child as appropriate.  The 
RO informed the veteran and the claimant of this.  The 
veteran perfected his appeal in August 2004, and the RO 
informed the claimant of the appeal later that same month.  

The claimant applied again in December 2005 for another 
increased apportionment of the veteran's benefits.  
Consequently, the RO sent a VCAA letter in July 2006 
to provide notice of her claim and describing the type of 
information and evidence the RO needed to make a 
determination.  A special apportionment decision in February 
2007 denied the claim for an increased apportionment on the 
basis that the veteran and his wife had recently had a new 
baby and needed the extra money to pay for unexpected 
expenses.  The veteran and the claimant were notified of this 
decision later that same month.

A claim for an apportionment is a 'contested claim' and is 
subject to special procedural regulations.  A simultaneously-
contested claim refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p).  Under 38 C.F.R. § 19.100, 
all interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction (AOJ, 
i.e., the RO) in a simultaneously-contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  The RO has not satisfied 
all the requirements for contested claims.



The Board notes that, under VA regulations, all or any part 
of a veteran's benefits may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307; 
38 C.F.R. § 3.450(a)(1)(ii).  In addition, where hardship is 
shown to exist, compensation may be specially apportioned 
between the veteran and his or her dependents on the basis of 
the facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. 
§ 3.451 (2003).  Factors to be considered include the amount 
of VA benefits payable, other resources and income of the 
parties in interest, and any special needs of the respective 
parties.  Id.  

Further, because this is a contested claim, VA is obligated 
to inform the veteran of the contents of the appellant's 
Substantive Appeal.  See 38 U.S.C.A. § 7105A(b); 38 C.F.R. 
§ 19.102.  But there is no indication this has occurred.  So 
this case must be remanded to ensure the contested claims 
procedures have been followed.

There also are substantive reasons that unfortunately 
necessitate a remand of this matter.  In a July 2006 VCAA 
notice letter, the RO requested that the veteran and the 
claimant provide updated financial statements containing an 
itemized list of their individual assets and monthly income 
and expenses.  The veteran submitted updated information in 
July 2006, but the claimant did not provide any new 
information.  The February 2007 special apportionment 
decision appears to have used the same financial information 
concerning the claimant provided in late 2003, as opposed to 
any more recent information.

The special apportionment decision indicated that, based on 
the evidence submitted in July 2006, the veteran had total 
monthly income of $3,503 and expenses of $3,189 with a 
positive balance of $314 each month.  The claimant had $1,211 
in total monthly income and expenses of $1,536 with a 
negative balance of $325 per month.  The RO denied her claim 
because the veteran and his wife had recently had a new baby 
and an increased apportionment of his benefits might cause 
him undue hardship.  

These financial statements are at least two years old, and in 
the case of the claimant apparently even older, and may not 
reflect the parties' current financial situation.  In this 
regard, a July 2006 statement indicates the veteran provided 
support for his wife and three children who are attending 
college.  During the more than two year interim since the 
RO's special apportionment decision, one or more of these 
children may no longer require tuition and/or may be working 
and, therefore, this would alter his financial obligations.  
Also keep in mind that service connection has been granted 
for additional disability in this decision, so the veteran 
will in all likelihood start to receive additional 
compensation for this additional disability.

Consequently, the Board finds that a more thorough accounting 
of the income and expenses of the claimant and the veteran is 
required before the Board may render a final determination in 
this appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The claimant and the veteran should 
be apprised of the contents of their 
respective substantive appeals.

2.  Send the claimant a VA Form 4-5655 
(Financial Status Report (FSR)) and 
request that she complete it showing all 
of her income and expenses.  The 
significance of the claimant's compliance 
with this request should be explained, to 
specifically include advising her that 
failure to cooperate may result in an 
adverse determination.

3.  Also send the veteran a VA Form 4-
5655 (Financial Status Report (FSR)) and 
request that he complete it showing all 
of his income and expenses.  The 
significance of his compliance with this 
request should be explained, to 
specifically include advising him that 
failure to cooperate may result in an 
adverse determination.

4.  Upon completion of the foregoing, 
readjudicate the veteran's claim to 
reduce the amount of apportionment of his 
VA compensation benefits in light of all 
pertinent evidence and legal authority.

5.  The claimant and the veteran must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
additional written or other argument in 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran and the claimant have the right to submit 
additional evidence and argument concerning the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This simultaneously-contested claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

